TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00058-CR



                             Jermaud Desmond Bennett, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. 20,206-CR, HONORABLE JACK HAMPTON, JUDGE PRESIDING



               A jury found appellant Jermaud Desmond Bennett guilty of possessing less than four

grams of cocaine with intent to deliver. See Tex. Health & Safety Code Ann. § 481.112(a), (c) (West

Supp. 2002).    The jury assessed punishment, enhanced by a previous felony conviction, at

imprisonment for forty-five years and a $10,000 fine. We will affirm.

               Appellant’s first and second points of error assert violations of article V, section 7 of

the Texas Constitution. That section provides that a district court “shall conduct its proceedings at

the county seat of the county in which the case is pending, except as otherwise provided by law. He

shall hold the regular terms of his Court at the County Seat of each County in his district in such

manner as may be prescribed by law.” Tex. Const. art. V, § 7 (emphasis added). The seat of Milam

County is Cameron, but appellant’s trial was held in Rockdale.

               The commissioners court in counties with a population of less than 30,000 “may

provide for, operate, and maintain a branch courthouse outside the county seat.” Tex. Loc. Gov’t
Code Ann. § 292.0231(b) (West 1999).1 “On approval of the commissioners court . . . a court . . .

may . . . conduct any function at the branch courthouse that [it] is authorized to conduct at the

courthouse located inside the county seat.” Id. § 292.0231(d). On December 22, 1995, the Milam

County Commissioners’ Court designated the Roger Hashem Juvenile Justice Center in Rockdale as

a branch courthouse and approved its use as a branch courthouse by the 20th District Court. See

Tex. R. Evid. 204 (judicial notice of county ordinances). No violation of article V, section 7 is

shown. Points of error one and two are overruled.

               In his third point of error, appellant asserts that the court should have suppressed

evidence seized as a result of an unlawful search. Appellant does not specify the evidence in question,

but we assume he refers to the cocaine found during the search incident to his arrest for public

intoxication. Appellant did not move to suppress this evidence and did not otherwise object to its

admission. No error is presented. See Tex. R. App. P. 33.1; Tex. R. Evid. 103(a).

               The judgment of conviction is affirmed.




                                               Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Affirmed

Filed: March 21, 2002


   1
     The population of Milam County according to the 2000 census is 24,238. Texas Almanac at
232 (2001).

                                                  2
Publish




          3